ACCEPTED
                                                                                                  03-14-00673-CR
                                                                                                          7450929
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                           10/20/2015 11:18:18 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK


            COPELAND LAW FIRM
                              P.O. Box 399                                       FILED IN
                                                                          3rd COURT OF APPEALS
                          Cedar Park, Texas 78613                             AUSTIN, TEXAS
                             512.219.8930 (phone/fax)                    10/20/2015 11:18:18 AM
                                                                            JEFFREY D. KYLE
                                                                                  Clerk
TIM COPELAND*                                                     ERIKA COPELAND**
(512) 897-8196 mobile/text                                          (512) 897-8126 mobile/text
 tcopeland14@yahoo.com                                              ecopeland63@yahoo.com

 *Board Certified - Oil, Gas & Mineral Law                          **Of Counsel
 Texas Board of Legal Specialization


 October 20, 2015

 Jeffrey D. Kyle, Clerk
 Third Court of Appeals
 P.O. Box 12547
 Austin, Texas 78711
 Via e-filing

         Re:      Cause No. 03-14-00673-CR
                  (Trial Court No. 72519)(Bell County)
                  Christopher Anthony George v. The State of Texas

 Dear Mr. Kyle:

         Please be advised that I have complied with Rule 48.4 with regard to giving
 notification of the Court’s opinion in this case to the above-referenced
 client as well as advised him of his rights with regard to the filing of a
 petition for discretionary review-- as shown by the enclosed copy of the
 certified mailing receipt for same.

                                                     Very truly yours,

                                                     /s/Erika Copeland

                                                     Erika Copeland

 EC:aw
D
.:r
JJ
Cl
U")
.-'!
Cl
t'-